DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s Notice of Appeal filed on 12/08/2021.  Claims 1-20 are pending.
Prosecution Reopened
In view of the Notice of Appeal filed on 12/08/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/TERRELL L MCKINNON/             Supervisory Patent Examiner, Art Unit 3632                                                                                                                                                                                           

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 110 (resilient guides).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carnevali (U.S. Pat. 9602639) in view of Carnevali (U.S. Pat. 10330251).  For clarity, the last three digits of the issued patents will be used throughout the rejections.
Regarding claim 1, ‘639 teaches an adjustable cradle (as shown in Fig. 52A-D) for mounting a mobile device 1, the cradle comprising: a base 5 comprising a lower support 9, a back support 7 coupled to the lower support 9, an engagement cavity (as shown in Fig. 52B below) defined by the back support 7, and a connector 3 disposed in the lower support 9; and an arm 45 adjustably extending from the base 5 and comprising an upper support 47 and a base 43 coupled to the upper support 47 and extending partially and adjustably into the engagement cavity (as seen in Fig. 52B below), where the base 5 and arm 45 define an adjustable cavity configured to receive the mobile device 1 with the upper support 47, lower support 9, and back support 7 engaging the mobile device 1 (as seen in Figs. 52B-C); where the mobile device 1 is secured by a case 100 (as seen in Fig. 52E).
With regards to claim 1, ‘639 is discussed above, and teaches the adjustable cradle as claimed.  However, ‘639 fails to teach where the base 5 further comprises opposing resilient guides extending from the back support 7.  ‘251 discloses an adjustable cradle 10 for mounting a mobile device P, the cradle 10 comprising: a base 12 comprising a lower support 66, a back support 38 coupled to the lower support 66, an engagement cavity 54 defined by the back support 38; and an arm 52 adjustably extending from the base 12 and comprising an upper support 64 and a base engagement element 68 coupled to the upper support 64 and extending partially and adjustably into the engagement cavity 54, where the base 12 and arm 52 define an adjustable cavity configured to receive the mobile device P with the upper support 64, lower support 66, and back support 38 engaging the mobile device P, where the base 12 further comprises opposing resilient guides 50 extending from the back support 38 and configured to adjust to a width of the mobile device P, to engage the mobile device P.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the resilient guides 50 of ‘251 with the adjustable cradle of ‘639, in order to provide a resiliently flexible clamp to compress the portable device towards the mounting surface, as taught to be desirable by ‘251 (see discussion in col. 4, lines 30-34).  
10, where the base 12 further comprises right and left supports 50 (see second set of supports 50 in Fig. 1) extending from the back support 38, where a lateral distance between the right and left supports 50 is more than a lateral distance between the opposing resilient guides 50 (see adjustable nature of elements 50 via a3 in Fig. 4 of ‘251) when there is no mobile device received by the cradle 10.
	Regarding claim 3, ‘251 teaches the adjustable cradle 10, where the opposing resilient guides 50 are substantially more flexible than the right and left supports.  The Examiner notes that the resilient guides 50 are formed as leaf springs, for receiving the mobile device.
	Regarding claims 4-5, ‘251 teaches the adjustable cradle 10, where the opposing resilient guides 50 are capable of being thinner laterally adjacent to the back support than the right and left supports, and where the opposing resilient guides 50 are able to have a shorter longitudinal length than the right and left supports.  The Examiner notes that providing thinner or thicker resilient guides would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  Further, the Examiner submits that the resilient guides 50, are designed as leaf springs, which receive and secure the mobile device.  The base of the resilient springs (at 94) is thinner than the distal end 78, due to the sleeves 112. 
	Regarding claim 6, ‘639 teaches the adjustable cradle, where the arm 45 is slidably adjustable relative to the base 5 (as seen in Figs. 52B-C).
	Regarding claims 7-8, ‘639 teaches the adjustable cradle, where the arm 45 is spring-biased (see spring 750) toward the base 5 to facilitate retention of the mobile device 1 in the cradle.
750 disposed in the engagement cavity to spring-bias the arm 45 toward the base 5.
	Regarding claims 10-11, ‘639 teaches an adjustable cradle for a mobile device 1, having an adjustable arm 45 mounted on a base 5, for receiving the mobile device 1.  ‘639 further teaches a connector 3 comprising a plurality of contacts 11,17, where the contacts 11 are pogo pins (as discussion in col. 18, lines 12-16).  
Regarding claim 12, ‘639 further teaches the adjustable cradle, where the connector 3 of the cradle comprises left and right pins 17, which connect to the mobile device 1 (see discussion in col. 8, lines 3-5).
	Regarding claim 13, ‘639 goes on to teach the adjustable cradle, where the connector 3 of the cradle comprises front and back guides 640,642 at the bottom of the cradle 5.
	Regarding claim 14, ‘639 teaches the adjustable cradle, where the cradle is configured for electrically coupling to a power source (via 15) and providing power from the power source to the mobile device 1 through the connector 3 of the cradle (as seen in Fig. 52A).
	Regarding claim 15, ‘639 teaches the adjustable cradle, where the cradle is configured for electrically coupling to a data source or data receiver (via 15) and conveying data between the mobile device and the data source or data receiver through the connector 3 of the cradle (see discussion in col. 8, lines 3-5).
	Regarding claim 16, ‘639 teaches the adjustable cradle, where the upper support 47 defines an aperture for access to a top of the mobile device 1 (see Fig. 52E).
5 comprises a mounting platform for attachment of a mount to the cradle (see mounting holes in Fig. 52A below).
	Regarding claim 18, ‘639 teaches a system for mounting a mobile device 1, the system comprising: the adjustable cradle; and a mount (not shown, but implied by mounting holes, as shown in Fig. 52A below) coupleable to the mounting platform of the base 5.
	Regarding claim 19, ‘639 teaches a system, comprising: the adjustable cradle (as discussed above); and the mobile device 1.
	Regarding claim 20, ‘639 teaches the system, further comprising the case 100 disposable on the mobile device 1.


    PNG
    media_image1.png
    256
    537
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    325
    440
    media_image2.png
    Greyscale


  
Response to Arguments
Applicant’s arguments, see pgs. 3-11, filed 12/08/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Carnevali ‘639 and Carnevali ‘251, as disclosed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        25-Mar-22

/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632